Filed 9/9/15 In re S.C. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




In re S.C., a Person Coming Under the Juvenile Court                                         C077788
Law.

PLACER COUNTY DEPARTMENT OF HEALTH                                               (Super. Ct. No. 53004135)
AND HUMAN SERVICES,

                   Plaintiff and Respondent,

         v.

K.G.,

                   Defendant and Appellant.




         Kenneth G., alleged father of the minor S.C., appeals from the judgment of
disposition placing S.C. in foster care. (Welf. & Inst. Code, § 395.)1 Father, who is
incarcerated out-of-state, contends in relevant part that the juvenile court erred in failing



1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
to give him an opportunity to establish paternity. Respondent Placer County Department
of Health and Human Services (Department) challenges father’s standing to bring this
appeal. As we will explain, we agree that father lacks standing. We shall dismiss his
appeal.
                                          FACTS
       In September 2014, the Department filed a petition alleging the minor was
suffering serious emotional damage because there was no parent capable of providing her
appropriate care. Mother was unable to provide for her and father was in prison in North
Carolina. Mother told the court she had been unable to locate father until the minor was
12 years old; after that, father exchanged letters with the minor but had no other contact.
At the detention hearing, the juvenile court designated father as alleged.
       The Department located father after an inmate search and, on September 22, 2014,
sent him notice of the pending jurisdiction hearing, to be held on October 16, 2014. The
notice was received September 26, 2014. The notice, using the JV-280 form, included
the court’s mailing address and telephone number, as well as the advisement: “You have
the right to be present at the hearing, to present evidence, and to be represented by an
attorney. . . . [T]he court will appoint an attorney for you if you cannot afford one.” That
same day, the clerk also mailed father copies of the petition, the detention report, the
detention orders, a parent handbook, and several forms including the JV-505.2




2 Form JV-505, entitled “Statement Regarding Parentage,” gives an individual the
opportunity to provide various facts to the juvenile court which allows the court to assess
that individual’s claim of parentage of the minors who are the subject of a dependency
petition.

                                              2
       The jurisdiction/disposition report recommended that the court sustain the petition
and offer reunification services to the mother but not to father (as he was an alleged
father). The report, which included both the social worker’s name and address and the
name and address of Department’s counsel, was mailed to father on October 3, 2014.3
       At the combined jurisdiction/disposition hearing, the court sustained the petition
and denied services to father, who remained alleged. The record does not reflect any
attempt by father to contact anyone related to these proceedings--including the court, the
Department, or any involved counsel--whether by returning a completed form JV-505 or
otherwise, before filing his notice of appeal in November 2014.
                                      DISCUSSION
       An alleged biological father--such as father here--who has not appeared and
asserted a position in the dependency court has no standing to appeal the orders of that
court. (See In re Joseph G. (2000) 83 Cal.App.4th 712, 715-716 [father who is not a
party of record lacks standing to appeal]; In re Paul H. (2003) 111 Cal.App.4th 753, 759
[father becomes a party when he appears and asserts a position]; see also In re Miguel E.
(2004) 120 Cal.App.4th 521, 539 [grandparents who were not parties of record and did
not take steps to become parties lacked standing to appeal].)
       Father claims error in several respects, all of which share a common and
dispositive flaw as they arise from his (incorrect) factual assertion that he was never
provided with the opportunity to see the petition and to complete a form JV-505. He
argues that had those materials been properly served on him, he would have had an
opportunity to establish paternity and have counsel appointed. However, as we have



3 The proof of service for this mailing was the sole proof of service provided to us in the
original clerk’s transcript on appeal. On our own motion, we requested and received
from the superior court a supplemental clerk’s transcript containing all proofs of service
in its record.

                                             3
explained, the record as supplemented by the superior court shows that he was provided
with the relevant documents and form. Further, even the original record on appeal shows
that he received notice of the hearing and his right to be there.
       Father does not dispute that he is an alleged father who has not appeared and
asserted a position. Instead, he argues that “every possible way that [he] could have
appeared, or could have asserted a position before the court was foreclosed, due to either
his incarceration, or the actions of the juvenile court.” He bases this argument on the
incorrect factual predicate that he “did ‘appear’ in the only way that was available to him,
which was by completing and returning the one form that was provided to him: the notice
of appeal form.”
       This argument fails, because father was provided notice of the proceeding by
means of the notice of hearing, which informed him of the dependency proceedings and
his right to counsel. Even in the absence of form JV-505, the notice (form JV-280) gave
him enough information to contact the court and assert a position. However, the proofs
of service show the court also sent father the petition, reports, and form JV-505. Despite
all this information provided to father, the record is devoid of any attempt by him to
assert his parental status and ask for counsel.
       Accordingly, father has not yet achieved party status and his appeal must be
dismissed for lack of standing.




                                              4
                                   DISPOSITION
     The appeal is dismissed.



                                                 DUARTE   , J.



We concur:



     RAYE                , P. J.



     MAURO               , J.




                                        5